        Case 1:17-cv-00168-DLC Document 39 Filed 05/29/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                                                                         FILED
                      FOR THE DISTRICT OF MONTANA                          MAY 2 9 2020
                            BILLINGS DIVISION
                                                                        Clerk, U.S Distnct Cc.;,'.
                                                                          Drstnct Of Montar;a
                                                                               Mi<-~oula
LIONEL SCOTT ELLISON,                             CV 17-168-BLG-DLC-TJC

                      Petitioner,

 vs.                                                         ORDER

 MICHAEL FLETCHER,

                       Res ondent.

       Before the Court is Petitioner Lionel Scott Ellison's motion entitled

Petitioner's Judicial Notice Requesting COA for Court Habeas Ruling to

Scotus/Ninth Circuit Jurisprudence and Adverse to the Petitioner's Actual

Innocence Claim and Others. (Doc. 36.) In his request for a COA, Ellison

attempts to relitigate whether the denial of his habeas petition warrants a certificate

of appealability. United States Magistrate Judge Timothy J. Cavan reviewed the

merits of Ellison's case and determined it did not warrant a certificate of

appealability. (Doc. 28 at 18.) Reviewing de novo, this Court determined the

same. (Doc. 32 at 5-6.) Ellison subsequently appealed to the Ninth Circuit, which

also denied his request. (Doc. 38.) Besides being procedurally improper, Ellison's

request mischaracterizes the Court's decision and rehashes arguments already

rejected.




                                           1
 Case 1:17-cv-00168-DLC Document 39 Filed 05/29/20 Page 2 of 2




IT IS ORDERED that Ellison's motion (Doc. 36) is DENIED.

DATED this 2.<-t\ay of May, 2020.




                             Dana L. Christensen, District Judge
                             United States District Court




                               2
